Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment accompanying the Request for Continued Examination filed 8 April 2022 has been entered. Claims 19-24 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Final Office Action mailed 10 January 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Rebecca Greendyke on 5 May 2022.
The application has been amended as follows: 
	Amendments to the specification:
	The amendment to the specification filed 15 December 2021 includes an instruction to “Please replace the paragraph on Page 16, lines 18-22 with the following:”. This instruction has been amended to read – Please replace the paragraph on page 16, lines 15-19 of the substitute specification as filed 18 September 2020 with the following: --.

	Amendments to the claims:
	Claim 19 at line 6 has been amended as indicated below:
	a driven shaft extending through an opening in said cover element and rotatorily oscillating about a longitudinal axis of said driven shaft;
	
Claim 20 has been amended as indicated below:
20. The electric shaver according to claim 19, further comprising a second sealing ring at the second end portion of said sealing sleeve, wherein said second sealing ring is made from a hard-material component and said sealing sleeve is made from a soft-material component.

	Claim 21 has been amended as indicated below:
21. The electric shaver according to claim 20, wherein said second sealing ring is made from polyamide and said sealing sleeve is made from silicone.

Response to Arguments
Applicant's arguments filed 8 April 2022 have been considered but are moot in view of claims 19-24 being allowed. Please see the statement of reasons for allowance below for a discussion of how claim 19 is patentable over the prior art.
Allowable Subject Matter
Claims 19-24 are allowed. The following is an examiner’s statement of reasons for allowance: claim 19 requires, “a driven shaft extending through an opening in said cover element and rotatorily oscillating about a longitudinal axis of said driven shaft”, and “wherein said cover element is sealed to said base element by said first sealing element and to said driven shaft by said second sealing element; wherein said first and second sealing elements are integrally molded onto said cover element; wherein said first sealing element forms a sealing ring disposed in said interface that forms an axial seal between said cover element and said base element, wherein said sealing ring comprises a fixedly attached end that is fixedly attached to said cover element and a free end, wherein said sealing ring forms a cone shape with a diameter expanding from said fixedly attached end to an outermost portion of said free end; and wherein said second sealing element comprises a sealing sleeve, wherein said sealing sleeve is fixedly attached to said cover element at a first end portion of said sealing sleeve and is fixedly attached to said driven shaft at a second end portion of said sealing sleeve to rotatorily oscillate together with said driven shaft, wherein a middle portion of said sealing sleeve is elastically twistable to compensate for rotatory oscillation of said driven shaft relative to said cover element, and wherein said sealing sleeve extends outwardly from said cover element such that said second end portion is spaced apart from said first end portion along said driven shaft.” No known reference or combination of references teaches or suggests these features, in conjunction with the remainder of features recited in claim 19.
US Pat. No. 4,604,800 to Yamamoto et al. discloses a second sealing element 18 around a rotating drive shaft 16 (see Figs. 1 and 2), where the drive shaft 16 rotates continuously in one direction rather than rotatorily oscillating. As such, the second sealing element 18 is not “fixedly attached to said driven shaft at a second end portion of sealing sleeve to rotatorily oscillate together with dais driven shaft, wherein a middle portion of said sealing sleeve is elastically twistable to compensate for rotatory oscillation of said driven shaft relative to said cover element” as required by claim 19. If the second sealing element 18 were fixed to rotate with the drive shaft 16, then the second sealing element 18 would be damaged due to continuously rotating in one direction. 
JP H10-151285 to Matsushita Electric Works Ltd. (hereinafter “Matsushita”) discloses a second sealing element 5 that is connected to a driven shaft 3. However, the driven shaft 3 reciprocates linearly rather than have a rotary oscillation as required by claim 19. As such, the second sealing element 5 is not “fixedly attached to said driven shaft at a second end portion of sealing sleeve to rotatorily oscillate together with dais driven shaft, wherein a middle portion of said sealing sleeve is elastically twistable to compensate for rotatory oscillation of said driven shaft relative to said cover element” as required by claim 19. Matsushita additionally fails to disclose other features required by claim 19, including at least the first sealing element and the features of the first sealing element recited in claim 19. 
DE 34 15 124 A1 to Schweingruber teaches a ‘second’ sealing element 4 that comprises a sealing sleeve (see Figs. 1 and 2). A driven shaft 1 rotates about an axis 13. Thus, Schweingruber fails to disclose that its driven shaft rotatorily oscillates about a longitudinal axis of said driven shaft, and that a middle portion of said sealing sleeve is elastically twistable to compensate for rotatory oscillation of said driven shaft relative to said cover element, both as required by claim 19.  
US 3,950,847 to Duda teaches a ‘second’ sealing element 19 that comprises a sealing sleeve (see Fig. 2). A driven shaft 15 rotates about an axis that is not along a longitudinal axis of the shaft 15, thus producing reciprocating movement 12. Thus, Duda fails to disclose that its driven shaft rotatorily oscillates about a longitudinal axis of said driven shaft, and that a middle portion of said sealing sleeve is elastically twistable to compensate for rotatory oscillation of said driven shaft relative to said cover element, both as required by claim 19.  
US Pat. No. 5,050,300 to Miska teaches a second sealing element 62 that seals a linearly reciprocating driven shaft 34. Similar to Matsushita, therefore, Miska fails to disclose at least that the second sealing element is “fixedly attached to said driven shaft at a second end portion of sealing sleeve to rotatorily oscillate together with dais driven shaft, wherein a middle portion of said sealing sleeve is elastically twistable to compensate for rotatory oscillation of said driven shaft relative to said cover element” as required by claim 19.
US Pub. No. 2016/0156244 A1 to Komori et al. discloses a sealing element 70 that seals a movable element 64 that linearly reciprocates along a direction ‘RD’. Thus, Komori fails to disclose at least that a second end portion of the sealing sleeve is “fixedly attached to said driven shaft” “to rotatorily oscillate together with said driven shaft, wherein a middle portion of said sealing sleeve is elastically twistable to compensate for rotatory oscillation of said driven shaft relative to said cover element” as required by claim 19. 
US Pat. No. 4,426,776 to Kakumoto et al. has a similar failing to Komori, in that drive shaft 3 appears to reciprocate linearly rather than have a rotary oscillation as required by claim 19. As such, Kakumoto fails to disclose at least that the second sealing element is attached to said driven shaft “to rotatorily oscillate together with said driven shaft, wherein a middle portion of said sealing sleeve is elastically twistable to compensate for rotatory oscillation of said driven shaft relative to said cover element” as required by claim 19. 
US Pub. No. 2006/0288581 A1 to Rogatschnig has a similar failing to Komori, in that drive shaft 11 appears to reciprocate linearly rather than having a rotary oscillation as required by claim 19. 
US Pub. No. 2010/0325892 A1 to Nuber teaches a seal 260 around a rotating drive shaft 256 (see Fig. 2), where the drive shaft 256 rotates continuously in one direction rather than oscillating. As such, the seal 260 is not fixed to the shaft 256 to rotatorily oscillate together with the shaft 256.
US Pat. No. 4,910,869 to Labrijn teaches a rotating drive shaft 11 similar to Nuber. The seal 22 of Labrijn does not rotatorily oscillate with drive shaft 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724